DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention (Magnetically enhanced chemical vapor deposition for depositing diamond and diamond-like films) is not descriptive of the present claims (claims are directed to magnetron sputtering, and do not require diamond or diamond-like films).  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 8/8/2022 is acknowledged. The traversal is on the grounds that no serious search burden is present. This is not found persuasive because establishing a serious search burden requires Groups I-III to have different classifications. In this case Group I is in C23C14/3492, Group III in H01J37/3444, and Group III in G06F9/00. Thus Groups I-III have different classifications. In addition Group III is directed to a computer storage unit (e.g. thumb drive, hard-drive, CD, etc.) whereas Groups I and II are to respective process of plasma deposition and an apparatus for plasma deposition that each can be practiced by hand, thus Group III is structurally distinct (and not parallel in scope) from Groups I and II. Groups I and II are distinct from each other since the apparatus can be used to deposit a coating onto a window. Thus due to Groups I-III have different classifications and distinct from each other, a serious search burden has been established.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the replies filed on 8/4/2022 and 8/8/2022.

Priority
At least the limitation in claim 12 of “the PCN converting the unipolar negative DC voltage pulses to an asymmetric alternating current (AC) signal” is not found in the previously filed US applications 16/025928 and 16/261514, to which the present application is a continuation-in-part. Thus claim 12 of the present application has priority to the effective filing date of 6/18/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-21 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 requires “a pulse converting network (PCN) comprising at least one inductor and at least one capacitor configured to cause a resonance discharge between the pulse power supply and the HEDP magnetron, the PCN converting the unipolar negative DC voltage pulses to an asymmetric alternating current (AC) signal”. It is unclear as to whether simply ‘a pulse converting network of one inductor and one capacitor’ are the only structures required for the “converting to an asymmetric alternating current (AC) signal, or if additional structure (e.g. AC power supply, computer, monitor, switches, bridges, etc.) is required for this “converting”.
Claim 12 requires “alternating current (AC) signal that generates a high-density plasma discharge on the HEDP magnetron”, rendering the claim unclear as to whether the “signal” is actually responsible for the generating of the high-density plasma discharge, or whether the “signal” is simply applied to the cathode target to then ‘signal’ another structure (such as a power supply, switch, controller, etc.) to then generate the high-density plasma discharge.
Claim 12 requires ‘an apparatus comprising a HEDP magnetron’, with dependent claim 15 requiring “a magnetic field”. It is unclear as to whether the “magnetic field” of claim 15 is intended to be associated with the ‘HEDP magnetron’ of claim 12, or is intended to be from a distinct magnet.
Claim 12 requires “a value of a least one of the inductor and the at least one capacitor associated with the PCN is adjusted”. It is in unclear as to what “a value” is intended to represent and be adjusted (e.g. time for charging of the capacitor? time current is applied to the inductor? How many Henries for the inductor? How many farads for the capacitor? Etc.).
Claim 12 requires ‘an apparatus comprising a HEDP magnetron’, with dependent claims 20 and 28-29 each requiring “a magnet assembly”. It is unclear as to whether the “magnet assembly” of each of claims 20 and 28-29 is intended to be associated with the ‘HEDP magnetron’ of claim 12, or is intended to be from a distinct magnet assembly.
Claim 18 requires “a gas comprising atoms associated with the cathode target” (emphasis added). It is unclear as to what is meant by the term “associated”, e.g. the “atoms” are the same as the “cathode target”? The “atoms” are reactive with the “cathode target”? The “atoms” sputter the “cathode target”? The “atoms” are in the same Group in the Periodic Table as the “cathode target”? Etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14, 16-21, and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chistyakov et al (US Patent No. 7,898,183).
With respect to claim 12, Chistyakov discloses in fig. 1 a plasma sputtering apparatus [100] for sputtering a layer onto a substrate [138] using a magnet assembly (i.e. magnetron) [130] to form a high density plasma with pulsed power supply [102] (abstract; col. 1, lines 61-64; 45-67; col. 3, lines 1-43; col. 6, lines 4-15), and therefore the magnetron [130] is considered to be a high energy density plasma (HEDP) magnetron [130]. Fig. 1 further depicts the HEDP magnetron [130] comprises a cathode target [116],[118] and an anode [124] positioned in a vacuum chamber with the substrate [138] and a feed gas [108] (col. 2, lines 45-67; col. 3, lines 1-9). Chistyakov further discloses the pulsed power supply [102] and a pulse converting network (PCN) shown in fig. 10A (col. 2, lines 25-27), the pulsed power supply [102] providing unipolar negative DC voltage pulses from the PFN to the HEDP magnetron [130] to generate a high density plasma discharge with pulse current density of ~1.8-2.7 A/cm2 (col. 2, lines 22-24 and 28-32; col. 5, lines 51-67; col. 6, lines 1-2; col. 20, lines 47-54; figs. 1, 9, and 10B) with fig. 10A depicting the PCN comprises at least one inductor and at least one capacitor controlled via switches [558] and drivers [557],[558] which in turn are controlled via controller [578] (col. 21, lines 36-67; col. 22, lines 1-14), the PCN causing the high density plasma discharge between the pulse power supply and the HEDP capable of adjusting an amplitude, pulse duration, and frequency of the unipolar negative DC voltage pulses as shown in figs. 3-8 and 10B by changing a value of capacitor via controller [578] (col. 2, lines 1-21 and 29-32; col. 21, lines 36-67; col. 22, lines 1-14), and thus fully capable of causing the high density plasma discharge to be a resonance discharge in addition to converting the unipolar negative DC voltage pulses to an asymmetric alternating current (AC) voltage signal, since the claim requirement of “a pulse converting network (PCN) comprising at least one inductor and at least one capacitor configured to cause a resonance discharge between the pulse power supply and the HEDP magnetron, the PCN converting the unipolar negative DC voltage pulses to an asymmetric alternating current (AC) signal that generates a high-density plasma discharge with pulse current densities in a range of about 0.1 to 20 A/cm2“ relates to the intended functioning of the claimed PCN. Since the pulse power supply [102] comprising the PCN is connected to the cathode target [116],[118] as shown in figs. 1 and 9, and the PCN is capable of causing the AC signal, the AC signal then also coupled to the cathode target [116],[118]. Figs. 3-8 and 10B depict the unipolar negative DC voltage pulses having an increase in amplitude, which is fully capable of causing an increase in amplitude of negative voltage of the asymmetric AC voltage signal in response to the resonance discharge. In addition the control [578] controls the switches [558] and drivers [557],[558] which control the PCN which in turn causes converting of the unipolar negative DC voltage pulses to the asymmetric AC voltage signal, with the claim requirement of “a first negative voltage and a first positive voltage followed by a second negative voltage, the second negative voltage generating plasma for use during a subsequent first negative voltage, an increase in amplitude or pulse duration of the plurality of unipolar negative DC voltage pulses causing an increase in amplitude of at least one of the negative voltages of the asymmetric AC signal in response to the PCN being in the resonance mode, thereby causing sputtering discharge associated with the HEDP magnetron” relating to the intended functioning of the claimed HEDP magnetron and associated PCN, with the HEDP magnetron and associated PCN of Chistyakov fully capable of functioning in the claimed manner via the HEDP magnetron [130] and associated PCN controlled by the controller [578].
With respect to claim 13, Chistyakov further discloses a RF power supply [142] that applies a negative bias to the substrate [138] that attracts positively ionized sputtered material from the cathode target [116],[118] to the substrate [138], a magnitude of the negative bias optimizable based on sputter rate, adhesion of sputtered film, and minimizing damage (col. 5, lines 1-9), and therefore fully capable of being operated with the negative bias in a range of about 10-500 V. In addition the claim requirement of ‘the negative bias voltage power supply operatively coupling a negative bias to the substrate at a value of the negative bias voltage being in a range of about 10-500 V’ relating to the intended functioning of the claimed magnet assembly, with the RF power supply that applies a negative bias to the substrate of Chistyakov fully capable of functioning in the claimed manner.
With respect to claim 14, Chistyakov further discloses the cathode target [116],[118] in fig. 1 being flat is interchangeable with being a hollow shape (col. 5, lines 13-17).
With respect to claims 16-18, Chistyakov further discloses the feed gas [108] comprises a mixture of a noble (or atomic) gas of argon and reactive gases (col. 2, lines 57; col. 3, lines 54-65; col. 19, lines 59-65; claims 1 and 5), wherein atoms of the mixture are associated with the cathode target [116],[118] for sputtering.
With respect to claim 19, Chistyakov further depicts in fig. 1 the cathode target [116],[118] as flat.
With respect to claim 20, Chistyakov further discloses the HEDP magnetron [130] consists of rotating magnets (col. 3, lines 16-26), with the claim requirement of ‘a magnet assembly rotating at a speed in a range of about 1-400 rpm’ relating to the intended functioning of the claimed magnet assembly, with the HEDP magnetron consisting of rotating magnets of Chistyakov fully capable of functioning in the claimed manner.
With respect to claim 21, the claim requirement of “the first negative voltage comprises a first amplitude and the second negative voltage comprises a second amplitude, the second amplitude being less than the first amplitude” relates to the intended functioning of the HEDP and associated PCN, with the HEDP magnetron and associated PCN of Chistyakov fully capable of functioning in the claimed manner via the HEDP magnetron [130] and associated PCN controlled by the controller [578].
With respect to claims 28 and 29, Chistyakov further discloses the magnet assembly comprises either a balanced or unbalanced magnetic field (figs. 1 and 9; col. 3, lines 16-35; col. 20, lines 10-30).
With respect to claim 30, the claim requirement of “the asymmetric AC signal comprises a second positive voltage following the second negative voltage, the second positive voltage followed by a third negative voltage” relates to the intended functioning of the HEDP and associated PCN, with the HEDP magnetron and associated PCN of Chistyakov fully capable of functioning in the claimed manner via the HEDP magnetron [130] and associated PCN controlled by the controller [578].
With respect to claim 31, the claim requirement of “the asymmetric AC signal comprises a fourth negative voltage prior to the first negative voltage” relates to the intended functioning of the HEDP and associated PCN, with the HEDP magnetron and associated PCN of Chistyakov fully capable of functioning in the claimed manner via the HEDP magnetron [130] and associated PCN controlled by the controller [578].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chistyakov et al (i.e. Ref1, US Patent No. 7,898,183) as applied to claim 12 above, and further in view of Chistyakov (i.e. Ref2, US 2006/0066248).
With respect to claim 15, the reference is cited as discussed for claim 12. However Ref1 is limited in that while a magnetic field is generated parallel to a surface of the cathode target [116],[118], a particular value of the magnetic field is not suggested.
Ref2 teaches in fig. 1 a similar plasma sputtering apparatus [100] comprising a HEDP magnetron [130], a cathode target [116],[118], an anode [124], a substrate biased with a negative power supply at a value of about 1-1000 V, a feed gas [108] comprising a mixture of a noble gas and a reactive gas associated with the cathode target [116],[118], and a pulsed power supply [102] (abstract; para 0020-0031) as the plasma sputtering apparatus [100] of Ref1 (as discussed above in the rejection of claim 1), wherein Ref2 teaches that the HEDP magnetron [130] has a value of a magnetic field parallel to a surface of the cathode target [116],[118] of about 20-2000 G in order to trap and concentrate secondary electrons emitted from the cathode target [116],[118] (para 0026).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-21 and 28-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of copending Application No. 17/127527 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 11-19 of the copending application would also meet the requirements set forth in claims 12-21 and 28-31 of the current invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 12-21 and 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 and 23-24 of U.S. Patent No. 11,359,274. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 11-20 and 23-24 of the US Patent would also meet the requirements set forth in claims 12-21 and 28-31 of the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794